Title: To Alexander Hamilton from Daniel Jackson, [17] March 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir
            Watertown March 17, 1799
          
          Enclosed is my Monthly Return for Februy. also a plan of the Brick Block House at Marblehead, with the works: also a plan of the Works at Salem & Cape Ann.
          The Block house at Salem & Cape Ann, is similar to that I have enclosed you, only a little difference in size, and the partitions in the insides: There are two Magazines under each, upon the Same Constructions.
          I think, if the Roof of the Buildings, had been made flat or 6 Inches Slopeing, and the brick walls had been made thick enough for Cannon ball proof, the uper part would have answered a Valuable purpose; but now they are only Small arm Proof and a Cannon ball would beat the Brick off So, that the Soldiers would be more endangered from the bricks, than the Balls. I think there is a great deal of ingenuity, Shewn in planing the works to no purpose; where the Cannon of our Enemy Can batter them down with ease, from their Shiping.
          Captain Amos Stoddard, writes me he has forwarded on according to your orders, from Portland, A description of the Works together with the Ordnance & Millitary Stores at that place. The ordnance and Millitary Stores, at Salem, Marblehead & Cape Ann, all belong to the State of Massachusetts. I am informed by the Quarter Master General, that the Governor is willing the United States, should have them at the appriased Value, as they had those on Castle William: as it is Costly moveing heavy Ordnance; I submit the above to your wisdom to arrange.
          When the works are repaired, I am in hopes the Block Houses will be altered so as to answer the intended purposes
          As this is the first of my drafting I am in hopes you will exuse these imperfections. what added to my misfortune, was the Weather, being very bad, and the Snow So deep, that it was out of my Power to take the heights & Distances, of the Forts, from thier different Channels.
          Sir I am in hopes you will assign me the Superintendant of Some of the works, and I will only mention, that I had charge of the Laboratory two years last War. I Shall as Soon as Possable, transmit you a plan of Castle William
          I am Sir with the greatest Respect Your Huml. Servt.
          
            Daniel Jackson Majr.
            2d. Regt. of Artills. & Enginrs
          
          Major Genel. Alexander Hamilton
        